
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


EXECUTION VERSION


FOURTH AMENDMENT TO MANAGEMENT AGREEMENT


        This FOURTH AMENDMENT TO MANAGEMENT AGREEMENT (this "Fourth Amendment")
is made as of April 25, 2018 (the "Effective Date") by and among TWO HARBORS
INVESTMENT CORP., a Maryland corporation, on behalf of itself and its
Subsidiaries (the "Company"), TWO HARBORS OPERATING COMPANY LLC, a Delaware
limited liability company (the "Operating Company"), and PRCM ADVISERS LLC, a
Delaware limited liability company (together with its permitted assignees, the
"Manager").

        WHEREAS, the parties executed a Management Agreement, dated as of
October 28, 2009, which was amended pursuant to (1) an Amendment to Management
Agreement dated as of December 19, 2012, (2) a Second Amendment to Management
Agreement dated as of November 3, 2014, and (3) a Third Amendment to Management
Agreement dated as of June 28, 2017 (as amended, the "Management Agreement"),
and wish to further amend its terms as set forth herein; and

        WHEREAS, the Company has entered into an Agreement and Plan of Merger,
dated as of April 25, 2018, executed by the Company, Eiger Merger
Subsidiary LLC, and CYS Investments, Inc. (the "Target") (the "Merger
Agreement"), pursuant to which the Company will acquire Target (the
"Transaction");

        NOW THEREFORE, in consideration of the mutual agreements herein set
forth, the parties hereto agree as follows:

        Section 1.    Amendment of Base Management Fee.    Contingent upon the
closing of the transaction as contemplated by the Merger Agreement, the Base
Management Fee otherwise payable pursuant to Section 8 of the Management
Agreement is hereby adjusted as follows:

        (a)   from the Effective Time until the first anniversary of the
Effective Time, the Base Management Fee will be reduced to 0.75% per annum with
respect to that portion of Stockholders' Equity equal to the amount of the
stockholders' equity of the Target as of the close of business on the business
day on which the Effective Time occurs (to the extent not reflected in the books
and records of Target as of such date, the Stockholders' Equity with respect to
Target shall be reduced by the expenses incurred by Target in connection with
the transactions contemplated by the Merger Agreement), and such amount shall
not be subject to any adjustments provided in the Management Agreement or
otherwise;

        (b)   with respect to the fiscal quarter in which the Effective Time
occurs, in addition to any reduction resulting from Section 1(a) hereof, the
Base Management Fee shall be reduced by an additional $15,000,000; provided,
however, that if such quarterly payment pursuant to the Management Agreement is
less than $15,000,000, the Manager shall pay to the Company in immediately
available funds the difference between (i) $15,000,000 and (ii) the Base
Management Fee payable to Manager with respect to such quarter pursuant to the
Management Agreement; and

        (c)   with respect to the fiscal quarter in which the Effective Time
occurs, in addition to any reduction resulting from Sections 1(a) and
(b) hereof, the Base Management Fee shall be further reduced, up to an aggregate
maximum amount of $3,300,000, by an additional amount equal to the sum of
certain transaction-related expenses expected to be incurred by the Company in
connect with the Transaction, as set forth on Schedule 1(c) hereto (each
individually an "Expense" and, collectively, the "Expenses"); provided, however,
that if, after taking into account the reductions resulting from Sections 1(a)
and (b), such quarterly payment pursuant to the Management Agreement is less
than the aggregate amount of such Expenses, the Manager shall pay to the Company
in immediately available funds the difference between (i) such Expenses and
(ii) the Base Management Fee payable to Manager, if any after taking into
account the reductions

--------------------------------------------------------------------------------



resulting from Sections 1(a) and (b), with respect to such quarter pursuant to
the Management Agreement.

For purposes of the foregoing, "Effective Time" shall have the meaning specified
in the Merger Agreement. "Base Management Fee" and "Stockholders' Equity" shall
have the meanings specified in the Management Agreement.

        Section 2.    Third Party Beneficiaries.    Nothing in this Fourth
Amendment, express or implied, is intended to or shall confer upon any person
other than the parties hereto any right, remedy or benefit of any nature
whatsoever under or by reason of this Fourth Amendment, except that (1) the
Target is an intended third-party beneficiary of this Fourth Amendment and
(2) the terms of this Fourth Amendment shall not be terminated, waived, amended
or modified without the prior written consent of the Target.

        Section 3.    No Other Amendments.    Except as expressly set forth
herein, the Management Agreement has not been amended, revised or modified, and
it remains in full force and effect.

[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first written above.



    TWO HARBORS INVESTMENT CORP.
 
 
By:
 
/s/ THOMAS E. SIERING


--------------------------------------------------------------------------------

        Name:   Thomas E. Siering         Title:   Chief Executive Officer
 
 
TWO HARBORS OPERATING COMPANY LLC
By: Two Harbors Investment Corp
Its: Managing Member
 
 
By:
 
/s/ THOMAS E. SIERING


--------------------------------------------------------------------------------

        Name:   Thomas E. Siering         Title:   Chief Executive Officer
 
 
PRCM ADVISERS LLC
 
 
By:
 
/s/ NICK NUSBAUM


--------------------------------------------------------------------------------

        Name:   Nick Nusbaum         Title:   Chief Financial Officer

--------------------------------------------------------------------------------






Schedule 1(c)

Transaction-Related Expenses


        1.    Description of Expenses.    As a result of the Transaction, the
Company expects to incur certain expenses as follows (each an "Expense" and
collectively the "Expenses"):

a.Sublease of Target Lease:    Target is party to a certain long term lease of
the premises located at 10 CityPoint, Waltham, Massachusetts ("Target Lease"),
which will no longer be required to operate the pro forma company following the
Effective Time. The Company will obtain an independent valuation (from an
independent valuation agent mutually agreeable to the Company and Manager) to
assess the projected expenses associated with the Target Lease and the expected
revenue associated with a sublease of the premises. If a sublease is not in
place at the time of the independent valuation, then the independent valuation
agent will project sublease income based on a reasonable forecast taking into
account the time required to obtain a sublease tenant and market terms for
similar transactions. The Expense amount ascribed to the Target Lease will be
determined by the net present value of the aforementioned expense and revenue
amounts.

b.Write-off of Certain Target Assets:    The Company expects to write off
certain leasehold improvements, furniture and fixtures associated with the
Target Lease described above. The Expense amount ascribed to such write-offs
will be determined using the trial balance value under GAAP for such items,
which will include both the asset and accumulated depreciation of the asset.

c.Termination of Target Contracts.    The parties will work in good faith to
identify all of the Target's obligations under contracts that are not expected
to be needed following the Effective Time but which cannot be terminated at
closing or were prepaid prior to the Effective Time and for which no refund or
rebate of the prepaid amount is available. The Expense amount ascribed to each
such Target contract will be (i) for contracts that have not been prepaid, the
lesser of (a) the amount due and owing under the remaining term of such contract
from and after the Effective Time and (b) the amount of any early termination,
buy-out or similar fee or payment (inclusive of any applicable penalty
associated with such provision) under such contract and (ii) for prepaid
contracts, the amount of the prepaid expense attributable to the period between
the Effective Time and the expiration of such contract.

        2.    Determination of Expense Amounts.    The parties agree to work in
good faith to determine the amount of all Expenses prior to the Effective Time.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1


EXECUTION VERSION



FOURTH AMENDMENT TO MANAGEMENT AGREEMENT
Schedule 1(c) Transaction-Related Expenses
